MEMORANDUM OF DECISION.
Ashley B. Curtis, Sr., appeals from a judgment of the Superior Court (Penobscot County) following a jury trial finding him guilty on six counts of unlawful sexual contact. 17-A M.R.S.A. § 255(1)(C) (Supp. 1987). On the basis of all the evidence viewed in the light most favorable to the prosecution, the jury rationally could find beyond a reasonable doubt every element of the charged crimes. See State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
JUDGMENT AFFIRMED.
All concurring.